Bakewell, J.,
delivered the opinion of the court.
This was an action in ejectment, begun in May, 1880. The answer sets up that defendant, on September 1,1875, being owner in fee of the premises in question, executed a deed of trust upon them, his wife joining in the conveyance, to one Bertram as trustee, to secure to Barbara Staedler a negotiable promissory note for $1,100, payable to her order three years from the date of the deed of trust, and also the interest notes. This deed was duly recorded. Afterwards, Mrs. Staedler died, and Harter qualified as her executor. At the maturity of the note defendant did not pay it, but agreed with Mrs. Staedler to occupy as her tenant, paying *499rent to her. After her death defendant went on paying the rent to her executor. Bertram declined to execute the trust, and Wislizenus, having been appointed trustee in his place, at the request of the holder of the note, and in accordance with the terms of the deed, conveyed the property to Holmes, and executed and delivered to him a deed for the same. Defendant then attorned to Holmes, and is still in possession as tenant of Holmes. Before the foreclosure, suit had been begun in the circuit court of the city of St. Louis, under the back-tax law for back taxes on this property for 1877. This action was in the name of the state, to use of the collector, against defendant and Bertram, who was then trustee. Barbara Staedler was then dead, and her executor was not made a party. Judgment was rendered in this action on November 26, 1879, against defendants, finding the taxes claimed a lien upon this property, and ordering a special execution in accordance with, the act of April 12, 1877, providing for the collection of delinquent taxes, and the amendments thereto. The premises were sold on April 27, 1880, under this execution, and plaintiff purchased, and received a sheriff’s deed. After Mrs. Staedler’s death, her executor, Harter, became owner of the notes. No one having any interest in the notes was made a party to the tax-suit.
Plaintiff demurred generally, that the facts set forth in the answer do not constitute a defence, and specially, that the beneficiary in the deed of trust is not a necessary party to a proceeding to enforce the collection of back taxes against real estate. The demurrer was sustained, and there was a final judgment for the plaintiff.
It is contended that no proceeding under the revenue law can affect the interest of one having any beneficial interest, whether legal or equitable, in the-land sold for taxes, unless-he be made a party to the proceeding.
Some of the states, as California, provide for a proceeding to collect taxes assessed against real estate which is *500strictly a proceeding inrem. In such cases the tax-law is notice to everybody; and any person interested in the land must pay the tax, if he would protect the land. If the tax is not paid and there is a sale, an independent title vests in the purchaser, free from all liens, and every interest carved out of the fee. Blackwell on Tax Tit. (4th ed.) 630.
In such cases there is a provision for a judgment against the land, where the owner is not sued at all. The People v. Fox, 39 Cal. 624. Where the process is served on the thing itself, and this service authorizes the court to give judgment against the thing without notice to any individual, the proceeding is strictly in rem.
But the Missouri statute for the enforcement of payment of back taxes upon lands by suit, provides for service upon the owner as in ordinary suits, by summons, if he can be served; otherwise by publication. Rev. Stats., sect. 6837. The action is to be prosecuted against the owner of the property. The judgment (sect. 6838), “ if against the defendant, shall describe the land;” a special fieri facias is issued upon it, and the judgment is a first lien upon the land ; the writ commands the sheriff to sell the property, and the deed (sect. 6839) shall convey a title in fee to the purchaser.
The owner must be brought in or his rights are not affected by the sale. Accordingly, in. the present case, ICreidler, who owned the fee, was made a defendant, and also Bertram, the original trustee under the deed of trust executed by Kreidler.
According to the modern doctrine, the mortgageor, until the mortgagee enters for breach, is the owner. This is true of an ordinary mortgage; but a deed of trust, according to the form used in this state, is also an absolute conveyance on its face, with the same condition of avoidance if the debt is paid. The addition of a person to sell without judicial proceedings does not change the nature of the instrument.
*501Bertram was a mere naked trustee; we do not see how notice to him can be regarded as notice to the beneficiary under the deed of trust. He was under no obligation to pay the taxes; nor, in assuming to act' as trustee, did he incur any obligation of notifying the holder or holders of the negotiable promissory notes secured by this mortgage, of the pendency of any tax-suit against the property to which he might be made a party as trustee in the deed of trust.
The cestui que trust in the deed of trust was not, strictly speaking, an owner of the land ; but he had a beneficial interest in it; and in order that that interest might be affected by the proceedings under the ■ suit to enforce the taxes against the land, we think it was necessary that he should be made a party to the action. The legislature, in providing that the owner should be made a party, manifestly intended that the title should not be divested out of the beneficial owner of real estate without giving him his day in court. Such interest as Kreidler had in the land when the action was begun, passed by the sheriff’s deed ; but we do not think that the interests of the mortgagee, who was not a party to the proceeding, were affected by it. Whether the mortgagee or cestui que trust can be called an “ owner,” within the meaning of the word as used in the act, we need not examine. As the proceeding is not in rem, we do not see how it can affect, those who are not parties or privies. If it was the intention of the legislature that the proceedings should have regard to the land rather than to the owners of the land, and that a sale should destroy all interests in the land, and pass title, free from all liens and encumbrances upon the former estate, this intention should have been clearly expressed. We have already said, in Hogan v. Smith (11 Mo. App. 314), that a judgment in a tax-suit does not affect those who are not parties to it.
It may be difficult, and indeed impossible in many cases, to make the holders of notes secured upon deeds of trust to *502real estate parties to a proceeding of this kind ; nor does it seem clear that they are proper parties, as the law provides for bringing in only the owners of the land, and they are not the owners of the land. But, if the law is' defective or inadequate, it is for the legislature, and not for the courts, to supply the defect. We are not to extend the meaning of a statute beyond the words. Nor, where the law is written, are we called upon to give reasons why it is'so, or why it is not otherwise. The owner being made a party, his interest passes by the sale. If that title is an equity of redemption, the joining with him as defendant the trustee in a deed of trust to secure notes for borrowed money, will not avail to pass the interest of the beneficiaries in that deed, because that trustee has a mere naked legal title held upon certain trusts defined in the deed creating them, and he cannot, by a sale, except as provided in the deed of trust, pass even his naked legal title. Eitelgeorge v. Association, 69 Mo. 52.
That there may be an outstanding title in a third person, cannot, however, help defendant in this action. The rule excluding a defendant against whom there has been a judgment and execution from defeating the purchaser’s recovery of his possession by setting up a title in some third person,* is founded in justice and policy. The purchaser acquires all the debtor’s legal rights ; and possession is a legal right. A court of law will not inquire what title the defendant, under such circumstances, has. He is precluded from making the objection that he has no title. Jackson dem. v. Scott, 18 Johns. 94; Jackson dem. v. Bush, 10 Johns. 222; Laughlin v. Stone, 5 Mo. 43; Page v. Hill, 11 Mo. 161. And so, where the plaintiff showed title by regular conveyance from the sheriff of the county, under execution, and established that before entry of the judgment, defendant had been, and then was, in possession, defendant was not allowed to show a deed from himself to a third person, six months before the judgment, and that that person claimed at the sheriff’s sale, and that defendant disclaimed all inter*503est in the premises ; “ because in ejectment by a purchaser at a sheriff’s sale against a debtor who refuses to give up possession, the defendant cannot show title in another ; for the plaintiff conies into exactly such estate as the debtor had ; and if it was a tenancy, the plaintiff will be a tenant also, and estopped in a suit by the landlord from disputing his right, in the same manner as the original tenant who becomes quasi tenant at will to the purchaser.” Jackson dem. v. Graham, 3 Caines, 188.
The demurrer, therefore, was properly sustained. Judgment affirmed. •
All the judges concur.